Order insofar as appealed from unanimously affirmed, without costs of this appeal to either party. Memorandum: Upon the facts here presented, it was not requisite to the maintenance of an action against the appellant Sommers to allege in the complaint due service of a notice as required by section 52 of the County Law and section 50-e of the General Municipal Law. (Appeal from part of order of Onondaga Special Term denying motion by defendant Sommers for a dismissal of plaintiff’s complaint.) Present — Williams, P. J., Bastow, Goldman, McClusky, and Henry, JJ. [25 Misc 2d 3.]